MEMORANDUM **
California prisoner James Bertram Thomas appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s denial of a § 2254 habeas petition, see Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.2003), and we affirm.
Thomas contends that his sentence of life imprisonment without parole for felony murder is disproportionate in violation of the Eighth Amendment. We disagree. “Outside the context of capital punishment, successful challenges to the proportionality of particular sentences have been exceedingly rare.” Ewing v. California, 538 U.S. 11, 21, 123 S.Ct. 1179, 155 L.Ed.2d 108 (2003) (quoting Rummel v. Estelle, 445 U.S. 263, 272, 100 S.Ct. 1133, 63 L.Ed.2d 382 (1980)); see also Harmelin v. Michigan, 501 U.S. 957, 995-96, 111 S.Ct. 2680, 115 L.Ed.2d 836 (1991) (upholding sentence of life without parole for a drug possession felony). We also note that the Supreme Court has acknowledged its “precedents in this area have not been a model of clarity.” Lockyer v. Andrade, 538 U.S. 63, 71, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003). Therefore, the California Court of Appeal’s decision was not contrary to or an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d).
We decline to address any issues not certified in the certificate of appealability. See 9th Cir. R. 22-l(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.